Citation Nr: 1717672	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  11-11 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for bilateral sensorineural hearing loss from September 24, 2007 through November 14, 2016.

2.  Entitlement to an initial disability rating in excess of 30 percent for bilateral sensorineural hearing loss since November 15, 2016.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and  K.W.



ATTORNEY FOR THE BOARD

S. Schlack, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1961 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In November 2011, the Veteran testified before the undersigned Veterans Law Judge, in Washington, D.C., via videoconference from the RO in Waco, Texas.  A transcript of the hearing has been associated with the claims file.

The Board remanded the Veteran's claim in January 2016 for further development. That development was completed to the extent possible and the case was returned to the Board.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  For the period from September 24, 2007 through November 14, 2016, the Veteran has demonstrated, at worst, Level VII sensorineural hearing loss in the right ear and Level II sensorineural hearing loss in the left ear.

2.  For the period since November 15, 2016, the Veteran has demonstrated, at worst, Level VIII sensorineural hearing loss in the right ear and Level V sensorineural hearing loss in the left ear.


CONCLUSION OF LAW

1.  For the period from September 24, 2007 through November 14, 2016, the criteria for a disability rating in excess of 10 percent for bilateral sensorineural hearing loss have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.7, 4.31, 4.85, 4.86 Diagnostic Code 6100 (2016).

2.  For the period since November 15, 2016, the criteria for a disability rating in excess of 30 percent for bilateral sensorineural hearing loss have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.7, 4.31, 4.85, 4.86 Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a letter dated in November 2007.  38 U.S.C.A. § 5100, 5102-5103A, 5106, 5107, 5126 (West 2016); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016). 

The Veteran's service treatment records, VA medical records, and private medical records are of record.  The Veteran has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 U.S.C.A. § 5103A (West 2016); 38 C.F.R. § 3.159 (c) (2016).

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran. See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589   (1991); 38 C.F.R. § 3.327 (a) (2016).  The Veteran was provided VA audiological examinations in March 2008 and November 2016.  The examination reports are thorough and supported by the other evidence of record. The examination reports discussed the clinical findings, the Veteran's reported history, and the Veteran's lay statements as necessary to rate the disability under the applicable rating criteria.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Thus, the examination reports are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312   (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

In January 2016, the Board remanded the Veteran's claim to obtain outstanding VA medical records, and afford the Veteran VA audiological examination.  The Veteran was afforded the requested examination in November 2016, the RO associated with the record all outstanding VA medical records, and readjudicated the Veteran's claims in a November 2016 Supplemental Statement of the Case.  In light of the foregoing, there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


Increased Rating for Bilateral Sensorineural Hearing Loss

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

The disability evaluation percentage is then found from Table VII (in 38 C.F.R. § 4.85), by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity. 

The provisions of 38 C.F.R. § 4.86 (a) (2016) provide that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86 (b)(2016) provide that when the puretone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2000 Hertz (Hz), the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.

The Veteran was afforded a VA audiological examination in March 2008.  At the time of the examination, the Veteran reported difficulty understanding other people speak, the television, and riding in the car.  Audiometric testing showed the following puretone thresholds, in decibels:


Hertz

1000
2000
3000
4000
Avg.
Right
35
55
80
90
65
Left
35
45
70
75
56

Speech audiometry revealed speech recognition ability of 56 percent in the right ear and 88 percent in the left ear.  The hearing impairment levels correspond to Level VII in the right ear and Level II in the left ear under Table VI.  Intersecting Levels VII and II under Table VII results in a 10 percent rating.  

The Board also considered the provisions of 38 C.F.R. § 4.86 (2016) governing exceptional patterns of hearing impairment.  However, since the audiological report does not demonstrate that each of the four specified frequencies in either ear is 55 decibels or more, or that puretone threshold is 30 decibels or less at 1,000 Hz and 70 decibels or more at 2,000 Hz in either ear, evaluation for exceptional patterns of hearing impairment is not warranted.  See 38 C.F.R. § 4.86 (a), (b) (2016).

According to a January 2011 private audiology consultation, the Veteran had mild to profound hearing loss.  The audiogram report indicates hearing levels in decibels ((dBHL) RE: ANSI 1989.  The speech discrimination test was indicated to be conducted using the word test NU-6 and not the Maryland CNC test as required by 38 C.F.R. § 4.85.  Therefore, this record is of no probative value.  

The Veteran was afforded another VA audiological examination in November 2016.  At the time of the examination, the Veteran reported difficulty understanding other people speak.  Audiometric testing showed the following puretone thresholds, in decibels:



Hertz

1000
2000
3000
4000
Avg.
Right
50
65
80
85
70
Left
35
50
75
80
60

Speech audiometry revealed speech recognition ability of 58 percent in the right ear and 72 percent in the left ear.  The hearing impairment levels correspond to Level VIII in the right ear and Level V in the left ear under Table VI.  Intersecting Levels VIII and V under Table VII results in a 30 percent rating.  

The Board also considered the provisions of 38 C.F.R. § 4.86 (2016) governing exceptional patterns of hearing impairment.  However, since the audiological report does not demonstrate that each of the four specified frequencies in either ear is 55 decibels or more, or that puretone threshold is 30 decibels or less at 1,000 Hz and 70 decibels or more at 2,000 Hz in either ear, evaluation for exceptional patterns of hearing impairment is not warranted.  See 38 C.F.R. § 4.86 (a), (b) (2016)

The Board find that the weight of the evidence demonstrates that a rating in 10 percent for bilateral hearing loss for the period from September 24, 2007 through November 14, 2016 and a rating in excess of 30 percent for bilateral hearing loss for the period since November 15, 2016, is not warranted and the claim is denied.



ORDER

For the period from September 24, 2007 through November 14, 2016, a disability rating in excess of 10 percent for bilateral sensorineural hearing loss is denied.

For the period since November 15, 2016, a disability rating in excess of 30 percent for bilateral sensorineural hearing loss is denied.




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


